United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
U.S. CUSTOMS & BORDER PROTECTION,
Brownsville, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-135
Issued: May 2, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 25, 2012 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ (OWCP) merit decision dated September 13, 2012 which denied his
request for a schedule award. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has a ratable hearing loss entitling him to a schedule
award.
FACTUAL HISTORY
On December 20, 2011 appellant, then a 31-year-old canine enforcement officer, filed a
claim alleging that he sustained permanent hearing loss at work. He became aware of his
1

5 U.S.C. § 8101 et seq.

hearing loss and realized it was causally related to his employment on December 20, 2011.
Appellant did not stop work and continues to be exposed to noise.
By letter dated December 27, 2011, OWCP advised appellant of the type of evidence
needed to establish his claim. In a letter of the same date, it requested that the employing
establishment address the sources of his noise exposure, decibel and frequency level, period of
exposure and hearing protection provided.
Appellant submitted a January 18, 2012 statement describing his employment history.
He noted that from December 1988 to June 1992 he worked with the U.S. Navy as a boiler
technician and was exposed to noise from steam turbines, fans and boilers for 8 to 10 hours per
day. From July 1993 to February 1995, appellant was employed at Trico Technologies Inc., as a
machine operator/maintenance mechanic and was exposed to noise while operating metal
forming presses and performing maintenance on machinery from 8 to 10 hours per day. From
January 1997 to February 1998 and November 1998 to February 2003, he worked at Atlantic
Tool and Die as a machine operator and was exposed to machinery noise while running
machinery. Earplugs were provided for hearing protection in these jobs. Since February 2003,
appellant worked at the employing establishment as an inspector and canine enforcement officer
and was exposed to noise from the cargo trucks, barking dogs and airplanes. He was provided
with earplugs and earmuffs for hearing protection. Appellant also submitted a January 4, 2012
audiogram from an audiologist.
The employing establishment submitted a January 26, 2012 statement, which noted that
appellant had workplace noise exposure at several firing ranges, an airport, a seaport and rail and
vehicle import lots. It was noted that appellant was exposed to noise from semi tractors, firearms
training four times a year, rail traffic, vehicle traffic, airplane jet engine noise and ship engine
room noise. He was hired at the employing establishment in February 2003 and worked eight
hours a day for five days a week and worked overtime for 1,927 hours from January 27, 2005 to
January 23, 2012. The employing establishment noted that ear protection was provided since
1990 during firearms qualifications. It submitted a noise monitoring report from July 6, 2004 for
the Los Indios International Bridge Facility in Brownsville, Texas, which revealed that the noise
exposures were below the eight hour, 85 decibel action level that the Occupational Safety and
Health Administration set for determining the need for entering workers into a hearing
conservation program.
On February 1, 2012 OWCP referred appellant to Dr. Gregory Rowin, a Board-certified
otolaryngologist, for an otologic examination and an audiological evaluation. In a February 27,
2012 report, Dr. Rowin noted examining appellant and noted his exposure to workplace noise.
He diagnosed mild high frequency sensorineural hearing loss which was due to the noise
exposure encountered in appellant’s job. Appellant reported chronic ringing in his ears.
Dr. Rowin advised that the audio and tympanograms were grossly normal but with small/mild
hearing loss at the 4,000 hertz range. He opined that the sensorineural hearing loss was due to
the noise exposure encountered in federal employment as the pattern was consistent with the
noise exposure. Dr. Rowin noted that the external canals and drums were normal bilaterally, the
tympanic membranes were intact and normal bilaterally and there was no active ear disease. He
performed an otologic evaluation of appellant on February 27, 2012 and audiometric testing was
conducted on his behalf on the same date. Testing at the frequency levels of 500, 1,000, 2,000

2

and 3,000 cycles per second revealed the following: right ear 15, 15, 20 and 25 decibels; left ear
15, 10, 15 and 20 decibels. Dr. Rowin opined that appellant had zero percent monaural hearing
loss and zero percent binaural hearing loss. He noted that tinnitus impacted the ability to
perform activities of daily living and noted five percent binaural hearing impairment due to
tinnitus. Dr. Rowin noted that appellant was at maximum medical improvement and did not
require hearing aids.
On June 12, 2012 an OWCP medical adviser reviewed Dr. Rowin’s report and the
audiometric test of February 27, 2012. He concluded that, in accordance with the sixth edition of
the American Medical Association, Guides to the Evaluation of Permanent Impairment,2
(A.M.A., Guides), appellant had zero percent monaural hearing loss in each ear and zero percent
binaural hearing loss. The medical adviser determined that his hearing loss was not severe
enough to be ratable for a schedule award after applying OWCP’s current standards for
evaluating hearing loss to the results of the February 27, 2012 audiogram. He noted that
appellant reached maximum medical improvement on February 27, 2012. The medical adviser
indicated that Dr. Rowin recommended five percent permanent impairment for tinnitus but he
failed to provide any descriptive narrative as to how the presence of tinnitus impacted appellant’s
daily living. He noted that Section 11.2b, page 249 of the A.M.A., Guides provides that if
tinnitus interferes with activities of daily living including sleep, reading, enjoyment of quiet
recreation and emotional well-being up to five percent may be added to measurable binaural
hearing impairment. The medical adviser opined that, as appellant did not have any measurable
binaural hearing impairment, no impairment based on tinnitus was proper under the A.M.A.,
Guides.
On June 15, 2012 OWCP accepted appellant’s claim for bilateral hearing loss due to
noise exposure. On June 25, 2012 appellant filed a claim for a schedule award.
In a decision dated September 13, 2012, OWCP found that, although appellant’s hearing
loss was employment related, it was not severe enough to be considered ratable for purposes of a
schedule award.
LEGAL PRECEDENT
The schedule award provision of FECA3 and its implementing regulations4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to

2

A.M.A., Guides (6th ed. 2008).

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404 (1999).

3

all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.5
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides.6 Using the frequencies of 500, 1,000, 2,000 and 3,000 cycles per second, the
losses at each frequency are added up and averaged.7 Then, the “fence” of 25 decibels is
deducted because, as the A.M.A., Guides points out, losses below 25 decibels result in no
impairment in the ability to hear everyday speech under everyday conditions.8 The remaining
amount is multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing loss.9 The
binaural loss is determined by calculating the loss in each ear using the formula for monaural
loss; the lesser loss is multiplied by five, then added to the greater loss and the total is divided by
six to arrive at the amount of the binaural hearing loss.10 The Board has concurred in OWCP’s
adoption of this standard for evaluating hearing loss.11
ANALYSIS
OWCP accepted that appellant sustained bilateral hearing loss due to noise exposure from
his federal employment. The issue is whether appellant sustained a ratable impairment in
accordance with the A.M.A., Guides, entitling him to a schedule award.
OWCP properly referred appellant to Dr. Rowin regarding his hearing loss. Dr. Rowin’s
February 27, 2012 report found that appellant’s mild high frequency sensorineural hearing loss
was due in part to his workplace noise exposure. He found that the hearing loss was not ratable
for schedule award purposes although he recommended five percent binaural impairment due to
tinnitus. In a June 12, 2012 report, an OWCP medical adviser reviewed Dr. Rowin’s findings
and concurred that appellant’s hearing loss was aggravated by his employment. The medical
adviser applied OWCP’s standardized procedures to the February 27, 2012 audiogram performed
for Dr. Rowin to determine if appellant’s hearing loss was ratable for schedule award purposes.
Testing for the right ear at the frequency levels of 500, 1,000, 2,000 and 3,000 cycles per second
revealed decibels losses of 15, 15, 20 and 25, respectively. These decibels were totaled at 75 and
were divided by 4 to obtain an average hearing loss at those cycles of 18.75 decibels. The
average of 18.75 decibels was then reduced by 25 decibels (the first 25 decibels were discounted
as discussed above) to equal zero percent hearing loss for the right ear. Testing for the left ear at
the frequency levels of 500, 1,000, 2,000 and 3,000 cycles per second revealed decibels losses of
5

Id. See also Jacqueline S. Harris, 54 ECAB 139 (2002).

6

A.M.A., Guides 250 (6th ed. 2008).

7

Id.

8

Id.

9

Id.

10

Id.

11

Donald E. Stockstad, 53 ECAB 301 (2002), petition for recon. granted (modifying prior decision), Docket No.
01-1570 (issued August 13, 2002).

4

15, 10, 15 and 20 respectively. These decibels were totaled at 60 and were divided by 4 to obtain
the average hearing loss at those cycles of 15 decibels. The average of 15 decibels was then
reduced by 25 decibels (the first 25 decibels were discounted as discussed above) to zero which
was multiplied by the established factor of 1.5 to compute a zero percent hearing loss for the left
ear.
The medical adviser further noted that Dr. Rowin recommended five percent permanent
impairment for tinnitus but he failed to describe how the tinnitus impacted appellant’s daily
living. The medical adviser further noted that, as appellant did not have any measurable binaural
hearing impairment, no impairment based on tinnitus is available under the A.M.A., Guides.12
Thus, the medical adviser concluded that appellant had no permanent impairment of his hearing
that warranted a schedule award.
The Board finds that the medical adviser applied the proper standards to Dr. Rowin’s
report and the February 27, 2012 audiogram. The result is a zero percent monaural hearing loss
and a zero percent binaural hearing loss as set forth above. Although the record contains one
other audiogram submitted by appellant, this is insufficient to establish a ratable hearing loss.
The January 14, 2012 audiogram is of no probative value as it was not certified by a physician as
accurate.13 Further, it would not otherwise be ratable for schedule award purposes as it shows
lesser hearing loss at the pertinent frequency levels than did the audiogram performed for
Dr. Rowin. The medical adviser also properly found that there was no entitlement to a schedule
award for tinnitus as appellant had not measurable binaural hearing impairment. The Board has
held that, where a claimant’s hearing loss is not ratable, the claimant is not entitled to an award
for tinnitus.14
On appeal, appellant asserts that OWCP decision was incorrect and he should have been
awarded a schedule award since his hearing loss was accepted as work related and because of
constant ringing in his ears. As explained, while he has an accepted bilateral hearing loss, his
hearing loss is not ratable under the standards used by OWCP. Since appellant’s hearing loss is
not ratable, he also is not entitled to a schedule award for tinnitus or ringing in his ears.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that OWCP properly denied appellant’s claim for a schedule award for
hearing loss.
12

See A.M.A., Guides 249.

13

See also James A. England, 47 ECAB 115, 118 (1995) (finding that an audiogram not certified by a physician
as being accurate has no probative value; OWCP need not review uncertified audiograms). See Joshua A. Holmes,
42 ECAB 231, 236 (1990) (if an audiogram is prepared by an audiologist, it must be certified by a physician as
being accurate before it can be used to determine the percentage of hearing loss).
14

Juan A. Trevino, 54 ECAB 358 (2003).

5

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated September 13, 2012 is affirmed.
Issued: May 2, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

